     Case 3:17-cv-02366-BAS-KSC Document 347 Filed 12/06/19 PageID.23966 Page 1 of 2



 1

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
           Al Otro Lado, Inc., et al.,                       Case No. 17-cv-02366-BAS-KSC
 9
                                         Plaintiffs,         ORDER DENYING DEFENDANTS’
10                                                           EX PARTE APPLICATION FOR
                v.                                           AN EXPEDITED BRIEFING
11                                                           SCHEDULE AND DECISION
           Kevin K. McAleenan, et al.,                       ON THEIR MOTION TO STAY
12
                                     Defendants.             [ECF NO. 337]
13

14           Before the Court is Defendants’ Ex Parte Application for an order shortening the
15     time for Plaintiffs to respond to, and for the Court to issue a decision on, Defendants’
16     Emergency Motion to Stay Preliminary Injunction Pending Appeal (“Stay Motion”). (Stay
17     Mot., ECF No. 336; Ex Parte App., ECF No. 337.)
18           Defendants claim that this ex parte relief is necessary because of the “substantial
19     burdens” involved in their compliance with this Court’s November 19, 2019 order granting
20     Plaintiffs’ Motions for Preliminary Injunction and Class Certification (“Order”). (ECF No.
21     330.) Plaintiffs oppose the Application on the grounds that Defendants have failed to
22     support their claims of “substantial burden” with evidence and have created the burdens on
23     which they now rely to justify their request for an expedited briefing schedule. (Pls.’ Opp’n
24     to Defs.’ Ex Parte App. at 1–2, ECF No. 339.)
25           Ex parte relief is rarely justified. Mission Power Eng’g Co. v. Cont’l Cas. Co., 883
26     F. Supp. 488, 490 (C.D. Cal. 1995). To warrant ex parte relief, the moving party must
27     show that it will suffer irreparable harm if the motion is not heard on an expedited schedule
28     and that it either did not create the circumstances warranting ex parte relief or that the

                                                       -1-
                                                                                            17cv2366
     Case 3:17-cv-02366-BAS-KSC Document 347 Filed 12/06/19 PageID.23967 Page 2 of 2



 1     circumstances occurred as a result of excusable neglect. Id. at 492. Defendants have failed
 2     to make either showing in their Application.
 3           As to the first element, Defendants offer only conclusory statements about
 4     preventing irreparable harm, which does not satisfy the ex parte standard. See Yokohama
 5     Tire Corp. v. Dealers Tire Supply, Inc., 202 F.R.D. 612, 613 (D. Ariz. 2001) (holding that
 6     a party’s “perception of the urgency” to obtain relief is insufficient under the ex parte
 7     standard). Defendants offer no other argument, including by reference to any specific
 8     merits of their Stay Motion. See Mission Power, 883 F. Supp. at 492 (“A showing of
 9     irreparable prejudice usually requires reference to the merits of the underlying motion.”).
10           In any case, the irreparable injury argument in the Stay Motion does not provide a
11     basis for the requested ex parte relief because the alleged injury was caused by Defendants.
12     In their Stay Motion, Defendants allege that the Order, which requires them to identify
13     class members, imposes a “crushing burden” because CBP “does not keep records of which
14     individuals are subject to metering/queue management,” and, as a result, “extensive fact-
15     finding” is necessary to locate them. (Mem. of P. & A. in support of Stay Mot. at 2, ECF
16     No. 336-1.) However, as stated in the Order, the class is defined by the very system
17     Defendants created to advance their own metering policy. (Order at 27.) The consequent
18     burden of identifying those class members is therefore the result of Defendants’ own
19     making. Thus, Defendants have also failed to satisfy the second element for ex parte relief.
20           Accordingly, the Court DENIES Defendants’ Ex Parte Application for an Expedited
21     Briefing Schedule (ECF No. 337) and SETS the hearing on the Stay Motion for January
22     3, 2020. This hearing date is solely for purposes of setting the briefing schedule for the
23     Stay Motion. See Judge Bashant’s Standing Order for Civil Cases, § 4B. The schedule for
24     filing the Opposition and Reply must comply with Civil Local Rule 7.1(e). See id.
25           IT IS SO ORDERED.
26

27     DATED: December 6, 2019
28

                                                   -2-
                                                                                           17cv2366
